Citation Nr: 0025033	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed left 
testicular disorder.  




ATTORNEY FOR THE BOARD

James L. March, Counsel








INTRODUCTION

The veteran served on active duty from August 1966 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  


REMAND

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 1991 
& Supp. 2000).  

VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

In order for the claim for service connection based on 
aggravation to be well-grounded, there must be competent 
evidence (lay or medical, as appropriate) of:  (1) a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of aggravation of a disease or injury in service; 
and (3) a nexus between the current disability and the in-
service injury or disease.  See Maxson v. West, 12 Vet. App. 
453, 457 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for service connection.  This 
should include asking him to provide all 
medical evidence to support his lay 
assertions that he currently suffers from 
testicular disability due to disease or 
injury which was incurred in or 
aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  After undertaking any additional 
development deemed appropriate, including 
any medical examinations, the RO should 
review the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the veteran should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995). 

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


